IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,889-01


                      EX PARTE FELIX JAVIER IRIZARRY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1382346-A IN THE 228TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

injury to a child and sentenced to imprisonment for twenty five years.

        On October 26, 2017, an order designating issues was signed by the trial court. After 180

days from the day the writ application was served on the State, the writ application was forwarded

to this Court. TEX . R. APP. P. 73.5. We remand this application to the 228th District Court of Harris

County to allow the trial judge to complete an evidentiary investigation and enter findings of fact and

conclusions of law.
       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed:         June 26, 2019
Do not publish